[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISIONON MOTION TO DISMISS
I.
The Court does not find that the negotiations between the parties negated the Notice To Quit as argued by the defendant. The defendant's reliance on Danpar Association v. Falkha, 37 Conn. Sup. 820
(1981), is misplaced. That case was resolved on equitable grounds, id. at 824, and on the basis of the tenant's tender of full payment before the landlord terminated the negotiations which had been before the issuance of the Notice To Quit.
 II.
The tender of checks designated as rent by the defendant after service of the Notice To Quit did not constitute an accord and satisfaction. The retention of the checks did not constitute an acceptance, in view of the disclaimer clause in the Notice To Quit. O  P Realty v. Santana, 17 Conn. App. 314, 319 (1989).
The Motion To Dismiss is denied.
Anthony V. DeMayo State Trial Referee CT Page 6175